Citation Nr: 1302096	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In November 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


FINDING OF FACT

The Veteran's tinnitus is not related to military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

 VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a November 2010 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also examined the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Court historically has held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claimed service connection for tinnitus in October 2008.  

The Veteran's service treatment records are silent for complaint or treatment of tinnitus.  The Veteran's DD 214 indicates that his military occupational specialty was in the Field Artillery.  

Records from the Veteran's post-service civilian job at Hill Air Force Base reflect regular audiograms due to noise exposure related to his occupation.  None of these audiograms specifically reflects any ringing or noise in the ears.  A March 2006 hearing questionnaire indicates that the Veteran did not have ringing in his ears.  The instructions for filling out the form were that the Veteran was to fill out the section that indicated current symptomatology and sign below the section with checkmarks.  With the signature, the Veteran was (according to text immediately above the signature) certifying that the information provided was accurate to the best of his knowledge.  It appears that the Veteran filled out the form himself.

The Veteran submitted a statement from a workers' compensation examiner dated in October 2009.  The Veteran worked at Hill Air Force Base from 1985 to the time of his retirement in 2008.  The Veteran reported that his hearing began to get worse in the 1990s and he was given better fitting ear plugs.  The examiner indicated that the Veteran had a long history of noise exposure, to include during his time in the military, at a mine moving machinery, and as a security guard.  Also, he had high, heavy noise exposure every day while working around hydraulic power tools, machinery, and engines at Dugway Proving Grounds.  The Veteran reported that he wore ear protection.  The examiner indicated that the Veteran's hearing loss patterns were consistent with noise exposure.  There was no specific comment concerning tinnitus or ringing contained in the examination report.

The Veteran was afforded a VA examination in July 2010.  The Veteran reported at that time that he had an incident in service in which blood came from his left ear and he was told that there was a small scar on his eardrum, ostensibly from this incident.  The Veteran indicated that his tinnitus began in the last 1970s or early 1980s.  The examiner noted that the Veteran's tinnitus was likely related to his hearing loss.  The examiner identified and transcribed all of the many audiological tests found in the Veteran's claims file, dating from induction in July 1964 to 2008.  The examiner noted that the Veteran denied ringing in his ears on a March 2006 hearing conservation examination and an October 2009 examination noted tinnitus in both ears for more than five years.  The examiner noted that the Veteran's hearing was normal at separation from service and that hearing impairment by VA definition was not shown until 1985 in the left ear and 2006 in the right ear.  The examiner found that the Veteran's hearing loss was less likely than not related to active service.  Concerning the Veteran's tinnitus, the examiner observed that the Veteran reported significant noise exposure during the two years that he was in service and that he had more than 40 years of civilian occupational noise exposure.  The examiner additionally noted the Veteran's inconsistent reports concerning the onset of his tinnitus.  For these reasons, the examiner found that it was less likely than not that the Veteran's tinnitus was a result of in-service noise exposure.

The Veteran indicated on his August 2010 Form 9 that he had ringing in his ears prior to 2006 and that it was only noted in the context of hearing examinations if he complained of it.  

During hearing testimony in November 2010, the Veteran reported that his tinnitus began in the 1980s.  He also reported that he was exposed to noise while assigned to a field artillery unit.  However, he was not in combat and did not serve in the Republic of Vietnam, but rather, in Germany during the Vietnam era.

The Board finds that service connection for the Veteran's tinnitus must be denied as the preponderance of the evidence is against the claim.  Indeed, there is no competent evidence linking the Veteran's tinnitus to noise exposure in-service or any incident of service.  Additionally, the record does not establish a continuity of problems with tinnitus since the Veteran's separation from service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, even the Veteran's lay testimony does not tend to demonstrate a continuity of symptomatology.  Rather, the Veteran indicates that his tinnitus began at least ten years after service, at the earliest.  Nowhere in the record does he report a history of tinnitus dating back to military service.  Thus, continuity has not been shown, either by the clinical record or the Veteran's own statements.  

Finally, the medical evidence of record does not relate any current tinnitus problems to active duty service.  Indeed, a VA medical opinion, offered following examination of the Veteran and after a review of the relevant records, indicates that the disorder was less likely than not related to noise exposure during service.  The rationale was clearly articulated and was based in part on the Veteran's own statements.  For these reasons, the opinion is deemed highly probative and it has not been refuted elsewhere in the record.  

Concerning the October 2009 workers' compensation examination report, although the examiner indicates that the Veteran's hearing loss patterns are consistent with noise exposure, he indicates that the Veteran has had many periods of noise exposure from 1965 to 2008, and does not specifically indicate an opinion concerning whether the Veteran has tinnitus related to noise exposure during active duty service.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).

The Board acknowledges that the Veteran himself believes that his tinnitus is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time, the reported delayed onset of symptoms (at least ten years), and the Veteran's post-service occupational noise exposure, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim that tinnitus is related to active service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.




_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


